Citation Nr: 0510338	
Decision Date: 04/11/05    Archive Date: 04/21/05

DOCKET NO.  03-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to service connection for hypertension.

2.	Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to November 
1970.            

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2002 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  

The issue of tinnitus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On August 17, 2004, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran (or his representative) have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  

The veteran, through his authorized representative, has 
withdrawn his appeal of the RO's denial of his service 
connection claim for hypertension.  This was done in the VA 
Form 9 filed with the RO on August 17, 2004.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration of this issue.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the RO's decision 
denying the veteran's claim for service connection for 
hypertension.    


ORDER

The appeal of the RO's denial of the veteran's service 
connection claim for hypertension is dismissed.


REMAND

The veteran claims that he has a current tinnitus disorder.  
Though the record contains no affirmative diagnosis of such a 
disorder, a February 25, 1988 medical opinion from a S.C., 
MD, states that the veteran claimed to have tinnitus, and 
that the veteran's demonstrated hearing loss pattern "is 
commonly seen in association with tinnitus."  38 U.S.C.A. § 
5107(b).  Private medical records also show that the veteran 
has consistently complained of tinnitus since February 1984.  
There is no VA examination of record, however, addressing 
whether the veteran has a current tinnitus disorder, and if 
so, whether this disorder relates to the veteran's active 
service.  See 38 U.S.C.A. § 5103A (West 2002); Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Accordingly, the case is hereby REMANDED for the following:

1.  Review the claims file to ensure that 
any notification and development action 
required by the VCAA, and its 
implementing regulations, court 
decisions, and VA directives is 
completed, to at least include a VCAA 
notice letter advising the veteran of the 
evidence necessary to substantiate his 
claim, and the respective obligations of 
VA and the veteran in obtaining that 
evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

2.  Schedule an appropriate medical 
examination to ascertain the current 
nature and severity of the veteran's 
claimed tinnitus disorder.  All pertinent 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner is requested to review all 
pertinent records associated with the 
claims file and, if the examiner finds a 
current tinnitus disorder, offer an 
opinion as to the following:  is it as 
likely as not that the veteran's tinnitus 
disorder relates to active service.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination.
    
3.  After the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted in its entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of this claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	
                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


